Citation Nr: 0418232	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pyorrhea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from August 1944 to 
October 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for pyorrhea.

The veteran's claim was remanded in July 2003. 


FINDING OF FACT

Pyorrhea is not a disability within the meaning of applicable 
VA law providing compensation benefits.


CONCLUSION OF LAW

Service connection for pyorrhea is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records were requested in 
October 1954.  In November 1954, they were provided.  At the 
veteran's induction examination in August 1944, the examiner 
remarked that the veteran had perfect teeth.  At the 
veteran's separation examination in September 1946,on the 
right side, he had one missing tooth, and one restorable 
carious tooth, and on the left side, he had two restorable 
carious teeth.  His dental records were requested, and the 
reply given was "no dental records found."  

In a dental rating sheet for outpatient dental treatment 
dated November 1954, it was noted that the veteran had four 
teeth incurred or aggravated in service.  

In the veteran's August 2000 claim, he wrote that the VA 
Medical Center pulled all of his teeth in September/October 
1955.  He wrote that his teeth were pulled because of the 
pyorrhea, and that the dentures that the VA had made for him 
had started to deteriorate.  He stated that he wanted 
replacements for the dentures.  

In a December 2000 response, the VA Medical Center responded 
that it did not have any record of the veteran's for the 
period in 1955.  

In the veteran's June 2001 notice of disagreement, he wrote 
that he did not receive dental care while serving in World 
War II, and therefore pyorrhea caused his teeth and part of 
his bone to deteriorate.  He wrote that in 1955, he was 
checked at the VA hospital in Oklahoma City and they pulled 
all of his teeth, and replaced them with false teeth.  He 
submitted excerpts from a personal diary from 1953 to 1955, 
as well as a VA Medical Center treatment record from June 
1955 showing that he reported for dental treatment.  

The veteran was afforded a VA examination in January 2004.  
The examiner stated that it was not possible to ascertain the 
nature and extent of the veteran's pyorrhea because he was 
edentulous.  He stated that there was not enough 
documentation in the dental records available to form an 
opinion as to the relation of the veteran's pyorrhea and 
trauma and disease while in service.  He wrote that the 
veteran's recollection of events was the only history 
available.  



Analysis

Pyorrhea is defined as periodontitis.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1394 (28th ed. 1994).

Previously, VA regulation provided that pyorrhea or 
periodontal disease was not a disabling condition.  As such, 
it could be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123. 38 C.F.R. § 4.149 (1998).  Effective 
June 8, 1999, selected VA regulations governing dental claims 
were revised for clarification purposes.  Under the current 
regulation, treatable periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  Periodontal disease is not a disabling 
condition subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment. See 38 C.F.R. § 3.381(a) (2002).
 
The veteran is seeking service connection for compensation 
purposes for his pyorrhea.  Accordingly, his claim must be 
denied, as the regulations provide only for service 
connection for pyorrhea for treatment purposes.  It appears 
that the veteran already received treatment for his teeth in 
June 1955.  In any case, the issue of service connection for 
pyorrhea for outpatient dental treatment purposes is not 
before the Board.  

In a case such as this one, when the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, the Board concludes 
that the appellant's appeal with respect to the issue of 
entitlement to service connection for pyorrhea for the 
purpose of compensation is denied on the basis of lack of 
entitlement under the law.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law in November 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  However, the issue currently before the Board 
is service connection for pyorrhea for purposes of VA 
compensation benefits.  Accordingly, no further development 
to satisfy the VCAA's duty to notify the veteran is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because current law prohibits the 
grant of service connection for pyorrhea for compensation 
purposes.  Accordingly, the Board finds that VA is not 
required to assist the veteran in the development of this 
claim.  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law is dispositive of the claim, 
the claim should be denied due to a lack of entitlement under 
the law).  

The VA Office of General Counsel has recently held that under 
38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA) 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  
Similarly, under 38 U.S.C. § 5103A, VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim where there is no reasonable possibility that such aid 
could substantiate the claim because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  


ORDER

Service connection for pyorrhea for purposes of VA 
compensation benefits is denied.



____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



